DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.

Information Disclosure Statement
No IDS has been filed in the instant application for consideration.

 Response to Amendment
This action is in response to the amendments filed on 07/22/2021. The amendments filed on 07/22/2021 have been entered. Accordingly Claims 1-4, 6, 10-15 are pending. Claim 9 has been canceled. The previous rejections of claims 1-4, 6, 10-15 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 07/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, it is unclear the limitation “wherein in step (d), the statistical transformation is associated with a normal distribution”, is unclear if a second transformation approach is applied in addition to the box-cox transformation applied in step (e)  or if this is a different transformation, and if different transformation what is the difference. It is unclear how the statistical transformation applied in claim 10 corresponds to the hierarchical arrangement of the overall method disclosed in Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. (U.S. 20130279771, October 24, 2013)(hereinafter, “Wang”), Bansal et. al. (U.S. 20140155730, EFD December 16, 2011)(hereinafter, “Bansal”), Matthews et. al. (U.S. 20180204327, EFD July 15, 2016)(hereinafter,” Matthews”) and O’Bryant et. al. (U.S. 20160154010, EFD July 9, 2014)(hereinafter, “O’Bryant”). 
Regarding Claim 1, Wang teaches: A method for diagnosing a neurological disorder based on at least one magnetic resonance imaging (MRI) image that is associated with a brain examined (Fig. 1, [0024][0028]), said method 5 to be implemented by a computing device and comprising (“…the images provided from an MR scanner are processed in a computer…” [0010]): 
a) identifying, according to said at least one MRI image, a plurality of brain image regions each of which contains a respective portion of diffusion index values of at least one diffusion index, which results from image 10 processing performed on said at least one MRI image (Fig. 1, s10-s14, [0024]); 
b) for each of the brain image regions, calculating at least one characteristic parameter based on the respective portion of the diffusion index values of said at least one diffusion index (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance.” [0032]); 
and d) 15 ddiagnosing the brain examined with one of predetermined categories of the neurological disorder (Fig. 1, s16,s18 and s20, [0024][0032][0036])

With regards to limitation, “and wherein the predetermined categories of neurological disorder include Parkinson's disease (PD), Alzheimer's disease (AD), and cerebral palsy (CP).”, Wang teaches Parkinson’s disease [0008][0013].
Wang does not explicitly teach c) forming a feature matrix selected ones of the characteristic parameters of each of the brain image regions, the dimension of the feature 
Bansal in the field of systems and methods for brain imaging diagnosis teaches: “Additionally, conformal mapping and spherical wavelet transforms of the exemplary imaging measures can be used to capture spatial patterns of variation in local morphological features, rather than relying on individual and group variability of those local features alone when measured at single isolated voxels. Further, hierarchical clustering techniques can be applied to the scaling coefficients of the wavelet transforms in order to identify natural groupings of spatial patterns of variation in morphological features of the brain across participants, rather than applying those clustering techniques to measures at each individual voxel of the brain. This approach can classify brains according to normal and pathological spatial variations in morphological features and can thereby identify distributed, circuit-based disturbances across the brain associated with specific neuropsychiatric illnesses.” [0046]; “…a semi-supervised method for machine learning can be provided to identify natural groupings of people in the spatial variation of fine-grained, local morphological features across their brains. Machine-based learning and pattern classification can, for example, seek to construct procedures that automatically learn decision rules for classification from experimental datasets, and then it can 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to form a feature matrix selected ones of the characteristic 
Bansal does not teach: wherein step (e), the statistical transformation is implemented by a Box-Cox transformation.
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other information specific parameters (e.g. gender, physiological parameters, age, etc.) to determine disease progression or treatment effectiveness [0046].  The images maybe geometrically transformed and/or warped onto template brain maps. The data may also be normalized by image intensities [0057].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to apply a statistical transformation such that all of the brain regions approaches a normal distribution for different neurological disorders including Alzheimer’s as taught in Matthews for “…properly diagnosing and treating patients suffering from, or exhibiting signs of multiple diseases or syndromes. In this manner, different disease 
Matthews does not teach: wherein step (e), the statistical transformation is implemented by a Box-Cox transformation.
O’Bryant in the field of methods for diagnosing neurological diseases teaches statistical analysis performed on data transformed using a Box-Cox transformation approach [0057].
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combinational method of Wang, Takahashi and Mori to implement a Box-Cox transformation as taught in O’Bryant to allow non-normally distributed data to be transformed into a normal shape allowing for a broader number of statistical tests to be run.
Regarding Claim 2, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step b), for each of the brain image regions, the characteristic parameter includes a statistical 25 value of the respective portion of the diffusion index values of said at least one diffusion index (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by 
Regarding Claim 3, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step b), the statistical value is one of a percentile (“We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI.” [0032]; see Table 2) and a mean (“Mean diffusion index values for the patients and control subjects are shown in FIGS. 2(b), 3(b), 4(b), and 5(b). FA and MK are dimensionless, and diffusivity indexes (axial, radial, and mean diffusivity) are expressed in 1000 square millimeters per second.” [0033]).
Regarding Claim 4, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step c), the the percentile is one of a 10th percentile, a 50th percentile, a 90th percentile (Table 2 shows sensitivity and specificity values for statistical analysis interpretations at 0.9, which is equivalent to the 90th percentile; Fig. 2 illustrates the sensitivity vs. specificity percentile values for .90 which is equivalent to the 90th percentile.).
6, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
wherein in step b), for each of the brain image regions, the characteristic parameter includes a statistical value of the portion of the index values corresponding to the brain image region (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance.” [0032]; “For all selected ROIs, the MK of the basal ganglia differed significantly between the patients and control subjects. Among the tensor-derived indexes, the only difference that reached significance was the difference in FA in the substantia nigra (p<0.000416). However, there was a large overlap in FA values between the two diagnostic groups.” [0034]).
Wang does not explicitly teach transformation. 
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a statistical transformation approach as taught in Matthews “…to achieve a specific spatial orientation and dimensions.” (Matthews, [0057]).
Regarding Claim 10, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
Wang does not explicitly teach: wherein in step d), the statistical transformation is associated with a normal distribution.
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other information specific parameters (e.g. gender, physiological parameters, age, etc.) to determine disease progression or treatment effectiveness [0046].  The images maybe geometrically transformed and/or warped onto template brain maps. The data may also be normalized by image intensities [0057].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a statistical transformation approach as taught in Matthews “…to achieve a specific spatial orientation and dimensions.” (Matthews, [0057]).
Regarding Claim 11, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.

Wang is silent with regards to diagnosing by performing classification on the combination of characteristic parameters of the brain image regions which are determined to be discriminative for the categories of the neurological 10 disorder via the classifier.
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other information specific parameters (e.g. gender, physiological parameters, age, etc.) to determine disease progression or treatment effectiveness [0046].  The images maybe geometrically transformed and/or warped onto template brain maps. The data may also be normalized by image intensities [0057].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to diagnosis by performing classification on a combination of the characteristic parameters of the brain image regions via a classifier associated with the predetermined 20 categories of the neurological disorder as taught in Matthews for “…properly diagnosing and treating patients suffering from, or exhibiting signs of multiple diseases or syndromes. In this manner, different disease states may be independently tracked over time 
Regarding Claim 12, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step a), the image processing performed on said at least one MRI image to result in said at least one diffusion index 15 is one of diffusion tensor imaging (DTI), diffusion kurtosis imaging (DKI), neurite orientation dispersion and density imaging (NODDI), and the AxCaliber technique (“Diffusion Tensor imaging data were acquired by using a spin-echo echo-planar imaging sequence” [0028]; “…this invention features the use of diffusion kurtosis imaging (DKI) in the diagnosis…” [0013];“These results further support the use of diffusion kurtosis imaging (DKI) in the diagnosis of PD related neurodegenerative disorders.” [0037]).
Regarding Claim 13, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
Wang further teaches: wherein in step a), said at least one diffusion index that results from DTI is one of fractional anisotropy (FA), mean diffusivity (MD), radial diffusivity (RD) and axial diffusivity (AXD), said at least one diffusion index 25 that results from DKI is one of kurtosis fractional anisotropy (KFA), mean kurtosis (MK), radial kurtosis (KR) and axial kurtosis (KA) , said at least one diffusion 35index that results from NODDI is one of intra-cellular volume fraction (Ficvf), cerebrospinal fluid volume fraction (Fiso), fitting objective function values (Fmin), concentration parameter of Watson distribution 5 (Fkappa) and orientation dispersion index (ODI), and said at least one diffusion index that results from the AxCaliber technique is one of signal decayof the hindered diffusion fraction of water molecules (Eh) and signal decay of the restricted diffusion fraction of water 10 molecules (Er) (“Then in S12, calculating diffusion kurtosis (DK) from the diffusion weighted images, wherein the diffusion kurtosis includes mean kurtosis .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Bansal, Matthews and O’Bryant as applied to claim 1 above and further in view of Mori et. al. (U.S. 20130102877, April 25, 2013)(hereinafter, “Mori”). 
Regarding Claim 14, the combination of references Wang, Bansal, Matthews and O’Bryant substantially teach the claim limitations as noted above.
With regards to limitation, wherein step a) includes identifying, according to a plurality of diffusion MRI images, a brain parcellation template and 15 an anatomical image, the brain image regions, Wang teaches a plurality of diffusion MRI images (Fig. 1 s10, [0024]).
Wang does not teach a brain parcellation template and 15 an anatomical image, the brain image regions.
Mori in the field of computer assisted diagnosis teaches: “data storage unit 102 may store a parcellation atlas of the tissue region including spatial information of the anatomical substructures of the tissue region. For example, the parcellation atlas may represent a human brain and may include information encoding location and shape of the various cortical substructures, etc. The parcellation atlas may be derived from, for example, a plurality of images from a subpopulation of subjects similar to subject 108. For example, the images can come from the same age group as subject 108 in some applications. This is because each age range may have different tissue shapes and contrasts. The parcellation atlas can be constructed to take into account variations between genders, races, or other subpopulations based on the potential application. Data storage unit 102 may further store a segmenation atlas including, for example, spatial information of the constituent tissue types of the tissue region. For example, a brain tissue may have the constituent tissue types of the gray matter, the white matter, and the cerebrospinal fluid (CSF).” [0022-0023].
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Bansal and Matthews.
Regarding Claim 15, Wang teaches: A method for diagnosing a neurological disorder based on at least one magnetic resonance imaging (MRI) image that is associated with a brain examined (Fig. 1, [0024][0028]), said method 5 to be implemented by a computing device and comprising (“…the images provided from an MR scanner are processed in a computer…” [0010]): 
a) identifying, according to said at least one MRI image, a plurality of brain image regions each of which contains a respective portion of diffusion index values of at least one diffusion index, which results from image 10 processing performed on said at least one MRI image (Fig. 1, s10-s14, [0024]); 
b) for each of the brain image regions, calculating at least one characteristic parameter based on the respective portion of the diffusion index values of said at least one diffusion index (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the 
and c) 15 ddiagnosing the brain examined with one of predetermined categories of the neurological disorder (Fig. 1, s16,s18 and s20, [0024][0032][0036])
With regards to limitations, subsequent to step 10 a) and prior to step b), further comprising: d) performing a statistical transformation on the diffusion index values of said at least one diffusion index to result in transformed index values; wherein step b) includes 15 for each of the brain image regions, calculating said at least one characteristic parameter based on a portion of the transformed index values corresponding to the brain image region, Wang teaches diffusion weighted images and diffusion index values as seen in Fig. 1 [0015-0016] and a calculating said at least one characteristic parameter based on a portion of the index values corresponding to the brain image region parameter (“Interrater reliability was assessed by using Pearson correlation coefficients. The Student t test was used to compare the indexes of interest between the patients and the control subjects. We performed ipsilateral, contralateral, and bilateral comparisons between the ROIs on the basis of the laterality of disease onset. A statistical significance threshold of p<0.000416 (two-tailed) was used after the traditional Bonferroni correction was applied. Receiver operating characteristic (ROC) curves for each diffusion index were used to determine the cutoff values associated with optimal sensitivity and specificity for distinguishing patients with PD from control subjects. The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance.” [0032]; “For all selected ROIs, the MK of the basal ganglia differed significantly between the patients and control subjects. Among the tensor-derived indexes, the only difference that reached significance was the difference in FA in the substantia nigra (p<0.000416

Wang is silent with regards to, d) diagnosing by performing classification on a combination of the feature matrix and a classifier associated with the predetermined 20 categories of the neurological disorder.
Wang does not explicitly teach a statistical transformation; d) diagnosing by performing classification on a combination of the feature matrix and a classifier associated with the predetermined 20 categories of the neurological disorder so that the neurological disorder in the brain examined is able to be diagnosed without the requirement of selecting a volume of interest (VOI) in said at least one MRI image or performing voxel-wise analysis on said at least one MRI image; subsequent to (c), the method further comprising: (e) validating correctness of classification using a leave-one-out cross validation;  and the neurological disorders of Alzheimer’s disease and cerebral palsy.
Bansal in the field of systems and methods for brain imaging diagnosis teaches: “Additionally, conformal mapping and spherical wavelet transforms of the exemplary imaging measures can be used to capture spatial patterns of variation in local morphological features, rather than relying on individual and group variability of those local features alone when measured at single isolated voxels. Further, hierarchical clustering techniques can be applied to the scaling coefficients of the wavelet transforms in order to identify natural groupings of spatial patterns of variation in morphological features of the brain across participants, rather than applying those clustering techniques to measures at each individual voxel of the brain. This approach can classify brains according to normal and pathological spatial variations in morphological features and can thereby identify distributed, circuit-based disturbances across the brain associated with specific neuropsychiatric illnesses.” [0046]; “…a semi-supervised method for machine learning can be provided to identify natural groupings of people in the 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to diagnose by performing classification on a combination of the feature matrix and a classifier associated with the predetermined 20 categories of the neurological disorder so that the neurological disorder in the brain examined is able to be diagnosed without the requirement of selecting a volume of interest (VOI) in said at least one MRI image or performing voxel-wise analysis on said at least one MRI image; subsequent to (c), the method further comprising: (e) validating correctness of classification using a leave-one-out cross validation as taught in Bansal “…to yield more accurate and more stable diagnostic classifications based on those groupings, particularly when those procedures are, for example, applied to classifying brains in independent datasets.” (Bansal, [0033]).
Matthews in the field of systems and methods for identifying brain conditions to a plurality of disease states, such as Alzheimer’s, Down syndrome, Parkinson’s [0038], teaches a method that acquires patient data associated with a brain [0038-0039]. A classifier that is constructed using a machine learning algorithm that considers various patterns or signatures associated with the different disease states [0040-0042]. The classifier is applied to imaging data to determine the brain conditions that the patient correlates to as well as identify other information specific parameters (e.g. gender, physiological parameters, age, etc.) to determine disease progression or treatment effectiveness [0046].  The images maybe geometrically transformed and/or warped onto template brain maps. The data may also be normalized by image intensities [0057].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to apply a statistical transformation such that all of the brain regions approaches a normal distribution for different neurological disorders including Alzheimer’s as taught in Matthews for “…properly diagnosing and treating patients suffering 

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            
/JONATHAN CWERN/            Primary Examiner, Art Unit 3793